Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23rd 2019 has been considered.
Response to Arguments
Applicant’s arguments, filed July 28th, 2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The rejections of Claims 1-9, 11 and 14-20 under 35 U.S.C 102(a)(1) and Claims 12 under 35 U.S.C. 103 has been withdrawn. 
Terminal Disclaimer filed August 2nd, 2021 overcomes the non-statutory double patenting rejection.
Allowable Subject Matter
Claims 1-24 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant directed arguments towards previously filed and stated remarks in US 16/155,943. Since the Non-Final Office Action mailed May 3rd, 2021 utilizes the same prior art used in US 16/155,943, the arguments overcoming the rejections in US 16/155,943 overcomes the rejections of the present invention. Furthermore, newly added Claims 21-24 are counterpart "non-transitory computer readable storage media" claims for "system" Claims 16-19 and would also be allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668